DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the Amendment after non-final and remarks filed on 07/22/2021. Currently, claims 1-20 are pending.
	
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over
Yao (U.S. Patent No. 8,143,608 B2) (herein after ‘608) in view of Wang (U.S. Patent No. 9,136,258 B1).
Regarding claim 1, Yao ‘608 shows in Figs. 7-8 and 13-15  A device, comprising: a proximity sensor that includes: a substrate (3, i.e., second substrate) having a first surface (top) opposite a second surface (bottom); a semiconductor die (light detector die (12) or ambient light detector (14)) on the first surface of the substrate (3), the semiconductor die including: a sensor area (12, 14) on a first portion of a first surface of the semiconductor diefacing the substrate (3) and a second surface facing away from the substrate (3) and spaced from the first surface by a first dimension: a light emitting assembly (combination of LED (16) and first substrate (11)) on the first surface of the substrate (3), the light emitting assembly including: a light emitting device (14) having a light emitting area on a first side of the light emitting assembly (16,11); a second lens (27) on the first side of the light emitting assembly (16, 11), the second lens (27) covering and aligned with the light emitting area. an encapsulant (32) on the first surface of the substrate (3), on a second portion of the first surface of the semiconductor die (), on the first lens, and on the second lens, the encapsulant being on sidewalls of the semiconductor die, the first lens, the light emitting assembly, and the second lens. Yao ‘608 does not disclose wherein a second lens having a surface facing the substrate and a second surface spaced from the first surface of the second lens by a second dimension that is less than the first dimension, the first surface of the second lens being further away from the substrate than the first surface of the first lens. Wang shows in Figs 1A-B wherein a second lens (120) having a surface facing the substrate (104) and a second surface spaced from the first surface of the second lens by a second dimension that is less than the first dimension, the first surface of the second lens (120) being further away from the substrate than the first surface of the first lens (108).  It would have been obvious to one of ordinary skill in the art to provide an optical arrangement such as disclosed in Wang device to Yao ‘608 for the purpose of optimizing detection area. 
Regarding claim 2, Yao ‘608 shows in Fig. 7 and 11, wherein the substrate includes a first plurality of contact pads (43  ) on the first surface of the substrate (3); the 
Regarding claim 5, Yao 608 shows in Figs. 7-11 wherein the die includes a contact pad (8) on the first surface (top surface) of the die, the contact pad coupled to one of-the first plurality of contact pads on the first surface of the substrate (11) by a wire (41).
Regarding claim 6, the second lens (27) having a third dimension (third slide) transverse to the first and second dimension (third and second sides); and the light emitting assembly (51) having a fourth dimension () transverse to the first and second dimensions (sides), the fourth dimension (fourth sides) being substantially equal to the third dimension (third side).
4.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yao
‘608 and Wang (U.S. Patent No. 9136258 B1) as applied to claim 1 above and further in view of Costello (Publication No. U.S. 2013/0292706 A1).
Regarding claim 3, the modified device of Yao ‘608 and Wang discloses the claimed invention as stated above. The modified device of Yao‘608 and Wang does not disclose a first aperture is aligned with the first lens and the second aperture is aligned with the second lens. Costello shows in Fig. 12G wherein the first aperture is aligned 
Regarding claim 4, Costello further shows in Fig. 12G wherein the first aperture
has a first dimension in a first direction, the first dimension being smaller than a first
dimension of the first lens in the first direction.
5. 	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yao ‘608) in view of Wang (U.S. Patent No. 9.136,258 B1).
Regarding claim 7, Yao ‘608 shows in Fig. 7 A device, comprising: a proximity
sensor that includes: a substrate (3, i.e., second substrate) having a first surface (top
surface) opposite a second surface (bottom surface)), the substrate including a first
plurality of contact pads (wire bond pads (45)) on the first surface; a semiconductor die
(light detector die (12) or ambient light detector (14)) on the first surface (top portion) of
the substrate (3), the die including: a sensor area on a first portion of a first surface of
the die; and a second plurality of contact pads (9) that are electrically coupled to ones
of the first plurality of contact pads (45); and a first lens (29 or 30) on the die (12)
aligned with the sensor area; a light emitting assembly (11, 16) on the first (top) surface
of the die adjacent to the sensor area, the light emitting assembly including: a light
emitting device (16) having a light emitting area on a first side of the light emitting
assembly (11, 16); a second lens (27) on the first side of the light emitting assembly
aligned with the light emitting area. Yao ‘608 does not explicitly disclose an encapsulant

die, on the first lens, and on the second lens, the encapsulant being on sidewalls of the
die, the first lens, the light emitting assembly, and the second lens. 
Wang shows in Fig. 1A-E an encapsulant (106) on the first (top) surface of the substrate (104), on a second portion of the first surface of the die (104), on the first lens (108), and on the second lens (120), the encapsulant (106) being on sidewalls of the die (104), the first lens (108), the light emitting assembly, and the second lens (108). It would have been obvious to one of ordinary skill in the art to provide an encapsulant such as disclosed in Wang to the device of Yao ‘608 for the purpose of providing protection for the die components.  
Regarding claims 8, Yao ‘608 shows in Fig. 7 and 11, wherein the light emitting
assembly (11, 16) includes contact pads (8) on a second side of the light emitting
assembly, the contact pads being electrically coupled to ones of the first plurality of
contact pads.
6. Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yao
‘608 and Wang (U.S. Patent No. 9136258 B1) as applied to claim 7 above and further in view of Costello (Publication No. U.S. 2013/0292706 A1).
Regarding claim 9, the modified device of Yao ‘608 and Wang discloses the
claimed invention as stated above. The modified device of Yao ‘608 and Wang does not disclose wherein the encapsulant includes a first aperture overlapping the die and a second aperture overlapping the die. Costello shows in Fig. 12G disclose wherein the encapsulant includes a first aperture overlapping the die (underneath lens) and a
second aperture overlapping the die (underneath lens). It would have been obvious to

die such as disclosed in Costello to the modified device of Yao ‘608, and Wang for the purpose of limiting light transmission to the die and lens area. Costello
Regarding claim 10, Costello further shows in Fig. 12G wherein the first aperture
is aligned with the first lens and the second aperture is aligned with the second lens.
Regarding claims 11 Costello further shows in Fig. 12G wherein the first aperture
has a first dimension in a first direction, the first dimension being smaller than a first
dimension of the first lens in the first direction.
Regarding claim 12, Yao ‘608 shows in Fig. 13 wherein the die (12) as a first
dimension in the first direction that is greater than the first dimension of the first aperture
and is greater than the first dimension of the first lens (29).
Regarding claim 13, Yao ‘608 further shows in Fig. 13 wherein the light emitting
assembly (11, 16) has a first dimension in the first direction that is less than the first
dimension of the die.
9. 	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yao ‘608
and Wang (U.S. Patent No. 9,136,258 B1) as applied to claim 1 and further in view of Lee (Publication No. U.S. 2007/0235743 A1).
Regarding claim 19, the modified device of Yao ‘608 and Wang discloses the
claimed invention as stated above. The modified device of Yao ‘608 and Wang does
not disclose wherein the second lens is coupled to the first side of the light emitting
assembly by a transparent adhesive. Lee shows in Fig. 6, wherein the second lens (70)
is coupled to the first side of the light emitting assembly (80, i.e., LED) by a transparent
adhesive (paragraphs 0058-0059). It would have been obvious to one of ordinary skill in

device of Yao ‘608 and Wang for the purpose of permitting maximum light to travel
through light emitting lens.  
10. 	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yao ‘608 and Wang (U.S. Patent No. 9.136,258 B1 as applied to claim 7 and further in view of Lee (Publication No. U.S. 2007/0235743 A1).
Regarding claim 20, the modified device of Yao ‘608 and Wang discloses the
claimed invention as stated above. The modified device of Yao ‘608 and Wang does
not disclose wherein the second lens is coupled to the first side of the light emitting
assembly by a transparent adhesive. Lee shows in Fig. 6, wherein the second lens (70)
is coupled to the first side of the light emitting assembly (30, i.e., LED) by a transparent
adhesive (paragraphs 0058-0059). It would have been obvious to one of ordinary skill in
the art to provide a transparent adhesive such as disclosed in Lee to the modified device of Yao ‘608 and Wang for the purpose of permitting maximum light to travel through light emitting lens.
Allowable Subject Matter
11.	Claims 14-18 are allowed.
12.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 14, the prior art fails to disclose or make obvious A device, comprising: in addition to the other recited features of the claim,  “a proximity sensor that includes: a first wall that extends between the first portion and the substrate; a second wall that is opposite to the first wall and extends between the first portion and 
Response to Arguments
13.	Applicant’s arguments, see pages, filed 07/22/2021, with respect to the rejection of claim 14-18 under 35 U.S.C. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang (U.S. Patent No. 9136258 B1).
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yao (Publication No. U.S. 20110297832 A1) discloses a proximity sensor.
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN WYATT whose telephone number is (571)272-5974. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878